Title: James Monroe to Thomas Jefferson, 15 February 1815
From: Monroe, James
To: Jefferson, Thomas


          Dear Sir washington  Feby 15. 1815
          It is with infinite satisfaction that I inform you of the arrival of mr Carroll yesterday from Ghent, with a treaty of peace between the U States & G. Britain which was concluded on the 24. of Decr last. It is in all respects honorable to our country. no concession is made of any kind. Boundaries are to be trac’d on the principles of the treaty of 1783. by Comrs, whose difference, should they disagree, is to be left to the decision  of a friendly power. It is evident that this treaty has been extorted from the British ministry. The late victory at New orleans, terminates this contest, with peculiar advantage, & even splendour, to the U States.
          The treaty will be submitted to the senate, today, & I presume approved, without opposition. a Sketch will be in the intelligencer of this date.
          my late severe indisposition prevented my writing you of late. the business which accumulated the week, that I was ill, has since borne heavily on me.
          with great respect & esteem your friendJas Monroe
        